June 1, 1951


Hon. Gordon L. Hollon          OpinionNo. V-1177.
CountyAttorney
Kendallcounty                  Re: Compensationof a countyjudge
Boerne,Texas                       on a fee basis who is also ex
                                   officiocounty superintendent.
Dear sir:

        Your requestfor an opinionpresentsthe followingtwo
questions:

         1. Does the law requirethe compensationreceived
    by a countyjudge as ex officiocounty school superin-
    tendentto be includedin the annual reportas a portion
    of the maximumfees to be retainedby him?

        2. Is the county juage'requiredto reportcompen-
    sationreceivedas ex officiocounty superintendent
                                                   adi
    expensescollectedby him fop travel?

            KendallCounty compensatesits ccUnt,y
                                               officerson a fee
basis.

          'Ithas been codstently held in prior opinionsof this
officethat the compensationreceivedas ex officiocounty superin-
tendentby a county judge compensatedon a fee basis must be in-
elu&zd in computfnghis maximum compensation,and the countyjudge
is not eptitledto compensationas ex officiocounty superintendent
over and above his maximumallowed. The coudy judgemust account
for said ex officiocompensationin arrivingat hM maximum. Att'y
&no ops, o-67 (igjg),o-263 (igjg),o-iglg (lg4,o), 0-3026 (194x),
O-5251 <:1943),o-6365 (194, o-6749 (@+5).
          It has been likewiseheld that the travelingexpenseal-
lowed the countyjudge as ex officiocounty superintendent should
be shown on his monthlyreportas requiredby Article3899, V.C+S.
Att'y Gen. Op. O-l.277(1939).

         You are thereforein ani3werto your first questionad-
vised that the compensstti alloWe&the county judge as ex officio
county s?~perintendent
                     is ts be includedIn computtighis maximum
eDmpensat%onallowedby law,
Hon. Gordon L. Hollon,page 2 (V-1177)



         You are advisedin answerto your secondquestionthat the
county judge must Includein his report,as requiredby Article3899,
the compensationand travelingexpensehe has receivedas ex officio
county superintendent.

                             SUMMARY

         Compens.+d.onreceivedas ex officiocounty superin-
    tendentby a county judge compensatedon a fee basis must
    be includedin computinghis maximum compensation,  and
    the county judge is not entitledto compensationas ex
    officiocounty superintendent over and above his maximum
    allowedby law. The county judge must includein his re-
    port, as requiredby Article3699, the compensationand
    travelingexpensehe has receivedas ex officiocounty
    superintendent.Att'y Gen. Ops. o-67 (19X3),0-263 (1939),
    O-1919 (l&O), 0-3026 (19&l),O-5251 (1943),O-6365 (1945),
    o-6749 (1945).

APPROVED:                               Yours very truly,

J. C. Davis, Jr.                          PRICE DANIEL
CountyAffairsDivision                   AttorneyGeneral

Jesse P. Luton,Jr.
ReviewingAssistant

CharlesD. Mathews
First Assistant

JR:mw:pwb